Title: James Lovell to Abigail Adams, 1 April 1778
From: Lovell, James
To: Adams, Abigail



Dear Ma’am
York Town Apr: 1st. 1778

When I tell you that no Credit is to be given to the late Report of an attempted Assassination of Doctor Franklin, you are not to attribute my Assertion to an Endeavour to give Relief, at all Adventures, to the anxious Mind of an amiable Sufferer. Had your Letters of the 1st. and 8th. of March reached me before this Morning, I could not have given you so much Satisfaction as at present. I could only have told you that no Letter of mine had “confirmed” the Report. I did, it is true convey it to Boston, in hopes that I should procure a Contradiction of it, by Intelligence received at the eastern Ports later in Date than what Capt. More brought to Maryland. He left Bordeaux the 12th. of December and had pickt up his Story at Blaye before that period. But we have a fresh Packet from Mr. Bingham our Agent at Martinique in which he gives us the Substance of Letters from Paris dated Decr. 22d., ten Days after More left his Outport. Mr. Bingham’s Correspondents are certainly a Class of Men who could not be ignorant of a capital Event respecting our Commissioners near a Fortnight after it is said to have happened, and who also would not have omitted to mention the Attempt upon Doctr. Franklin’s Life, if it had really been made. The Connecticutt Gazettes tell us the Doctor was well about the 31 st. of December.
Call me not a Savage, when I inform you that your “Allarms and Distress” have afforded me Delight.
I assure you, Ma’am, that my Intimates think me not devoid of the most tender Sensibilities: But, if you expect that your Griefs should draw from me only sheer Pity, you must not send them to call upon me in the most elegant Dresses of Sentiment and Language; for, if you persist in your present course, be it known to you before hand, that I shall be far more prompt to admire than to compassionate Them.
I do not at all recollect the subject of those letters which you men­tion to have fallen under your eye after the sailing of the Boston, I rely altogether on your discretion to burn or forward them. I have a degree of curiosity to know what was the purport of that from which you scratched the name, and delivered it to the Judgement of Genl. Warren.
I have honestly confessed to you my delight springing from your afflictions, you must not therefore attribute it to Mr. Gerry’s Celibacy, only in part, that he takes singular pleasure in finding your “Heart was not at Ease.”
You must take this last as my opinion, for Mr. G—— instantly disavows the truth of it. Let us set this down as a great symptom in his favour that he knows and means speedily to turn into the truest road of earthly felicity.—May you, Dear Ma’am, only leave that road to enter the eternal Paradise.
